              Case 5:18-cv-02813-EJD Document 306 Filed 03/19/21 Page 1 of 4




 1
      Daniel C. Girard (SBN 114826)                     Penelope A. Preovolos (SBN 87607)
 2    Jordan Elias (SBN 228731)                         Claudia M. Vetesi (SBN 233485)
      Simon S. Grille (SBN 294914)                      Camila A. Tapernoux (SBN 299289)
 3    GIRARD SHARP LLP                                  MORRISON & FOERSTER LLP
      601 California Street, Suite 1400                 425 Market Street
 4    San Francisco, California 94108                   San Francisco, California 94105-2482
      Telephone: (415) 981-4800                         Telephone: (415) 268-7000
 5    Facsimile: (415) 981-4846                         Facsimile: (415) 268-7522
      dgirard@girardsharp.com                           ppreovolos@mofo.com
 6    jelias@girardsharp.com                            cvetesi@mofo.com
      sgrille@girardsharp.com                           ctapernoux@mofo.com
 7
      Steven A. Schwartz (pro hac vice)                 Counsel for Defendant Apple Inc.
 8    Benjamin F. Johns (pro hac vice)
      Beena M. McDonald (pro hac vice)
 9    CHIMICLES SCHWARTZ KRINER
      & DONALDSON-SMITH LLP
10    One Haverford Centre
11    361 W. Lancaster Avenue
      Haverford, Pennsylvania 19041
12    Telephone: (610) 642-8500
      Facsimile: (610) 649-3633
13    sas@chimicles.com
      bfj@chimicles.com
14    bmm@chimicles.com

15    Class Counsel
16                                    UNITED STATES DISTRICT COURT
17                                  NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
18
                                                    Case No.: 5:18-cv-02813-EJD-VKD
19   IN RE: MACBOOK KEYBOARD
     LITIGATION                                     STIPULATION AND [PROPOSED] ORDER
20                                                  REGARDING REDACTED ORDER
21                                                  PURSUANT TO THE COURT’S ORDER
                                                    GRANTING IN PART APPLE’S
22                                                  ADMINISTRATIVE MOTION TO SEAL
                                                    PORTIONS OF PLAINTIFFS’ MOTION
23                                                  FOR CLASS CERTIFICATION (ECF NO.
                                                    299)
24
25                                                  Hon. Edward J. Davila
                                                    Consol. Compl. Filed: October 11, 2018
26                                                  Am. Consol. Compl. Filed: May 13, 2019
                                                    2d Am. Consol. Compl. Filed: July 2, 2020
27
28


                      STIPULATION AND [PROPOSED] ORDER REGARDING REDACTED ORDER
                                    CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4444274
              Case 5:18-cv-02813-EJD Document 306 Filed 03/19/21 Page 2 of 4




 1           Pursuant to Civil Local Rule 7-12, Plaintiffs and Defendant Apple Inc., by and through their
 2   respective counsel, stipulate as follows:
 3           WHEREAS, on March 8, 2021, the Court issued an Order Granting Motion to Certify Class;
 4   Granting in Part and Denying in Part Apple’s Motion to Strike Expert Opinions of Hal J. Singer;
 5   Granting Motion to Strike Expert Opinions of David V. Niebuhr, and an Order Granting in Part Apple’s
 6   Administrative Motion to Seal Portions of Plaintiffs’ Motion for Class Certification (ECF Nos. 298,
 7   299);
 8
             WHEREAS, the Court ordered the parties to provide stipulated redacted copies of the March 8,
 9
     2021 Orders that redacts only information subject to sealing orders and that the parties still desire to
10
     maintain under seal;
11
             WHEREAS, attached to the Declaration of Camila A. Tapernoux, is a stipulated redacted copy
12
     of ECF No. 298 pursuant to the Court’s Order;
13
             WHEREAS, the parties stipulate that ECF No. 299 should be public in its entirety, with no
14
     redactions;
15
             NOW THEREFORE, the parties stipulate and agree, and respectfully request that the Court issue
16
17   a public redacted version of the stipulated redacted copy of ECF No. 298 attached to the Declaration of

18   Camila A. Tapernoux as Exhibit A, and a public unredacted version of ECF No. 299 attached to the

19   Declaration of Camila A. Tapernoux as Exhibit B.

20
21     Dated: March 19, 2021                                  Respectfully submitted,

22                                                            By: /s/ Simon S. Grille
                                                              Daniel C. Girard
23                                                            Jordan Elias
24                                                            Simon S. Grille
                                                              GIRARD SHARP LLP
25                                                            601 California Street, Suite 1400
                                                              San Francisco, California 94108
26                                                            Telephone: (415) 981-4800
27                                                            Facsimile: (415) 981-4846
                                                              dgirard@girardsharp.com
28
                                                          1
                       STIPULATION AND [PROPOSED] ORDER REGARDING REDACTED ORDER
                                     CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4444274
              Case 5:18-cv-02813-EJD Document 306 Filed 03/19/21 Page 3 of 4




                                                             jelias@girardsharp.com
 1
                                                             sgrille@girardsharp.com
 2
                                                             Steven A. Schwartz (pro hac vice)
 3                                                           Benjamin F. Johns (pro hac vice)
                                                             Beena M. McDonald (pro hac vice)
 4
                                                             CHIMICLES SCHWARTZ
 5                                                           KRINER & DONALDSON-SMITH
                                                             LLP
 6                                                           361 W. Lancaster Avenue
 7                                                           Haverford, Pennsylvania 19041
                                                             Telephone: (610) 642-8500
 8                                                           Facsimile: (610) 649-3633
                                                             sas@chimicles.com
 9                                                           bfj@chimicles.com
10                                                           bmm@chimicles.com
                                                             Class Counsel
11
12
       March 19, 2021                                        By: /s/ Claudia M. Vetesi
13
14                                                           Penelope A. Preovolos (SBN 87607)
                                                             Claudia M. Vetesi (SBN 233485)
15                                                           Camila A. Tapernoux (SBN 299289)
16                                                           MORRISON & FOERSTER LLP
                                                             425 Market Street
17                                                           San Francisco, California 94105-2482
                                                             Telephone: (415) 268-7000
18                                                           Facsimile: (415) 268-7522
19                                                           ppreovolos@mofo.com
                                                             cvetesi@mofo.com
20                                                           ctapernoux@mofo.com
21
                                                             Attorneys for Defendant Apple Inc.
22
                                                ATTESTATION
23
            I, Claudia M. Vetesi, am the ECF User whose ID and password are being used to file the
24
     foregoing document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that counsel has
25
     concurred in this filing.
26
                                                           /s/ Claudia M. Vetesi
27
28
                                                       2
                       STIPULATION AND [PROPOSED] ORDER REGARDING REDACTED ORDER
                                     CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4444274
              Case 5:18-cv-02813-EJD Document 306 Filed 03/19/21 Page 4 of 4




 1
 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
 4
 5   Dated:
                                                   HON. EDWARD J. DAVILA
 6
                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                    STIPULATION AND [PROPOSED] ORDER REGARDING REDACTED ORDER
                                  CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4444274
